DETAILED ACTION

Response to Arguments 
Applicant’s arguments and amendments filed on 05/31/2022, with respect to claims 1-20 have been fully considered and persuasive. Therefore, the rejections under 35 U.S.C. 112(a) and 35 U.S.C. 103 addressed in the previous office action have been withdrawn and claims 1-20 are allowed.

Allowable Subject Matter
Claims 1-20 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a method for monitoring hydrate formation in an interior of a tube, the method comprising, in combination with the other recited steps, measuring, by the second hydrate controller device, a reception power level of the first acoustic signals; obtaining, by the second hydrate controller device, a power level difference from comparing the transmission power level to the reception power level; and determining, by the second hydrate controller device, a hydrate formation probability in the interior of the tube based on the power level difference.  

With regard to Claim 12, the prior arts of the record do not teach or fairly suggest a system for monitoring hydrate formation in an interior of a tube comprising, in combination with the other recited elements, wherein the second hydrate controller device: receives the first acoustic signals, measures a reception power level of the first acoustic signals, obtains a power level difference from comparing the transmission power level to the reception power level, and determines a hydrate formation probability in the interior of the tube based on the power level difference.  

With regard to Claim 19, the prior arts of the record do not teach or fairly suggest a hydrate controller device deployed at a first location on an exterior surface of a tube for monitoring hydrate formation in an interior of the tube, the hydrate controller device comprising, in combination with the other recited elements, processing systems that measure a reception power level of the acoustic signals, obtain a power level difference from comparing the transmission power level to the reception power level, and determine a hydrate formation probability in the interior of the tube based on the power level difference.  

Claims 2-11, 13-18 and 20 are allowed by virtue of their dependence from Claims 1, 12 and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861